Citation Nr: 1821721	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  03-23 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a gastrointestinal (GI) disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to July 1969, and served in the Navy Reserves from August 1989 to August 1994, the Army Reserves from August 1994 to August 1999, and the Army National Guard from August 1999 to August 2001, with unverified periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).  In October 2012, a videoconference hearing was held before the undersigned; a transcript is in the record.  In February 2013, April 2014, July 2015, April 2016 and August 2017, this matter was remanded for additional development.  

The issues of service connection for hypertension and sleep apnea, seeking an increased rating for posttraumatic stress disorder (PTSD), and entitlement to special monthly compensation based on the need for regular aid and attendance were raised in February 2018 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).   [The Veteran also raised the matter of service connection of sciatic nerve impairment on the basis such was directly incurred in service.  As sciatic nerve impairment is already service-connected and rated 20 percent under Diagnostic Code 8520, the matter is moot.  Compensation for the same disability based on different etiologies is prohibited.  See 38 C.F.R. § 4.14.]

There are additional issues pending with VA and they are being processed at the AOJ.  Such matters are not addressed in this decision.


FINDING OF FACT

The Veteran is not shown to have a GI disability.
CONCLUSION OF LAW

Service connection for a GI disability is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated in February 2013.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs) to include reserve service medical records and VA medical records have been secured. He was afforded VA examinations to determine the existence, nature, and etiology of a GI disability. He has not identified any evidence pertinent in this matter that remains outstanding. VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. At the October 2012 videoconference hearing, the undersigned identified the issues and advised the Veteran of what is necessary to substantiate the claim. A deficiency in the conduct of the hearing is not alleged.

The Board also finds that there has been substantial compliance with the August 2017 Board remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Notably, the Veteran has argued that he has liver disease, and the August 2017 VA examiner responded to that assertion.  Moreover, there is no diagnosis of any chronic GI disability.  Accordingly, the Board may proceed with adjudication of the Veteran's claim.

Factual Background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs are silent regarding complaints or findings involving a GI disorder.  On July 1969 report of medical history, the Veteran denied stomach or intestinal trouble.  On July 1969 service separation examination, the abdomen and viscera were normal.

On March 2001 examination for National Guard service, the abdomen and viscera were normal.

On August 2003 VA Agent Orange examination, the Veteran denied abdominal pain, nausea and vomiting.

VA outpatient treatment records show that in December 2001, a test for occult blood was positive.  In July 2003, SGPT was elevated.  In October 2003, a barium enema was negative.  The clinical history noted that the Veteran had three hemeoccult positive tests.  In October 2003, it was noted that hepatitis B core Ab was positive and surface antibody negative.  It was indicated that he would be started on the hepatitis B vaccine series.  In March 2004, he complained of diarrheal stools two to three times a month.  It was noted that C-diff and ova and parasite examinations were negative.  It was stated that his symptoms had resolved.  

On August 2005 VA general medical examination, the Veteran stated that he had hepatitis B.  Liver function tests showed that SGOT was abnormal.  

In January 2012, a VA physician wrote the Veteran that his liver function tests were better.  She noted that the Veteran was immune to hepatitis B (and did not have an active infection) and was negative for hepatitis C.  In February 2012, a right upper quadrant ultrasound found no sonographic evidence of liver lesions or other findings indicative of chronic liver disease.  In June 2012, another VA physician noted that one of the Veteran's liver enzymes was minimally elevated, but this was stable from previous checks of his liver.

On May 2013 VA esophageal examination, the Veteran stated that he was not aware of any problems with his esophagus.  He said that his only symptom was that he was constantly coughing phlegm.  He denied acid reflux, dysphagia, spasm, persistent or recurrent epigastric distress, weight loss, nausea and vomiting.  An upper gastrointestinal series in April 2013 was normal.  The diagnosis was that the Veteran did not have an esophageal disorder.  The examiner opined that it was less likely than not that the Veteran's clamed GI disorder was incurred in or caused by service.  She noted that the Veteran did not have a current GI disability (and that he denied claiming that he has any such disability).

On June 2013 VA digestive disease examination, the Veteran denied any history of an intestinal or stomach disorder.  He denied ulcers, gastritis, indigestion, abdominal pain, nausea, vomiting, diarrhea, GI bleeding and blood in the stool.  The diagnosis was that the Veteran did not have, nor had he been ever diagnosed as having, an intestinal condition.  

On June 2013 VA stomach examination, the examiner stated that the Veteran did not have a stomach or duodenum condition.  

A VA gastroenterology clinic note in January 2014 indicates that the Veteran's "Hep B S Ab is positive," and thus had cleared the virus.  It was stated that he probably had past exposure.  Liver function tests in January 2014 show that "HAV-TOT" and "HBcAB" were reactive; "HBsAB" was positive; and "HBsAB" and "HEP CAB" were positive.  An abdominal ultrasound in February 2014 found that the liver was normal.  Hepatitis B was noted.  In November 2014, a VA physician advised the Veteran that his liver function was stable.  

VA outpatient treatment records show that in August 2015, it was noted that the Veteran had moderately elevated liver function tests, but did not have hepatitis.  Liver function tests in April, August and November 2016 showed that SGOT was elevated.  A right upper quadrant ultrasound in January 2017 shows that no focal hepatic abnormalities were seen.  

On October 2017 VA liver examination, it was noted that the Veteran did not have any history of liver disease.  A review of laboratory tests shows that he had isolated mild elevation of AST.  The examiner, who reviewed the record, stated that the Veteran did not have, and had never had, a diagnosis of a liver condition.  It was noted that he did not have signs or symptoms attributable to chronic or infectious liver disease or cirrhosis of the liver.  The examiner stated that the Veteran had no liver disease or diagnosis; he explained that the Veteran had an isolated elevated AST level (and that all other liver enzymes/tests were normal).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110, 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

There is no evidence of record that the Veteran has (or, during the pendency of this claim has had) a chronic GI disability, to include liver disease.  While some liver function tests have been abnormal, the October 2017 VA examiner opined that such results were isolated, and did not reflect a chronic GI disability.  Service connection is limited to those cases where disease or injury in service has resulted in a current (shown during the pendency of the claim; see McClain v. Nicholson; 21 Vet. App. 319 (2007 chronic disability).  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The record does not show that the Veteran has received a diagnosis of a GI disorder during the pendency of the instant claim.  Accordingly, he has not met the threshold requirement for substantiating claim of service connection for a GI disability.  As he has not presented a valid claim of service connection for such disability, the appeal in the matter must be denied.


ORDER

Service connection for a GI disability is denied.


____________________________________________
GEORGE R. SENYK  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


